In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00242-CR

TIMOTHY LYNN BURRELL, Appellant             §    On Appeal from the 396th District Court

                                            §    of Tarrant County (1539602R)

V.                                          §    August 28, 2019

                                            §    Opinion by Justice Bassel

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect the statute

for the offense as article 62.102 of the Texas Code of Criminal Procedure. It is

ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Dabney Bassel__________________
                                          Justice Dabney Bassel